Case: 19-11314    Date Filed: 05/11/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11314
                           Non-Argument Calendar
                         ________________________

      D.C. Docket Nos. 2:17-cr-00338-MHT-WC-1; 2:18-cr-00122-MHT-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TANYA ENGLISH,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                (May 11, 2020)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 19-11314     Date Filed: 05/11/2020    Page: 2 of 2



997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues); see also Appellant’s

Appendix vol. 1 at 47, vol. 2 at 9–11.




                                           2